Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/06/2021 is acknowledged.
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/06/2021.

Claim Status
	Claims 1-14 are pending.
	Claims 11-12 are withdrawn from consideration.
	Claims 1-10 and 13-14 are 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) “A non-transgenic plant grown from the non-transgenic seed of claims 3.” This judicial exception is not integrated into a practical application, because there is no requirement 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 and 13-14 are rejected, as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. Given that the claim improperly recites two sentences, it is unclear what is intended to be claimed. 
Claims 1 and 9 recite a truncated GAD, but fail to specify whether a gene or protein is being referenced.
Claim 8 recites, “truncGAD enzymatic activity.” It is unclear how truncGAd enzymatic activity differs from GAD activity and how a person or ordinary skill in the art 
Claims 2 and 10 are drawn to non-transgenic plant cell regenerated in a plant. It is unclear if a plant or simply a plant cell is required to meet the limitations or these claims. If Applicant intended to claim a plant, it is suggested that the claim be drawn to, “A non-transgenic plant regenerated from a plant cell comprising a truncGAD gene” in the case of claim 2 and “A non-transgenic plant or claim 2, wherein the non-transgenic plant is a sugar beet,” in the case of claim 10. 
Claim 9 contains two lists in parentheticals. It is unclear if the claims are limited to the recitations in the parentheses. As such, the metes and bounds of the claim cannot be determined. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nonaka et al 2017 (Scientific Reports 7:7057, p. 1-14).
The claims are drawn to non-transgenic plant cells, plants (including tomato), and seeds comprising a truncGAD gene, wherein the truncGAD gene increases GABA. The claims are also drawn to animal feed supplement comprising the claimed non-transgenic plants and seeds.  
, “This result means that the targeted mutagenesis is useful strategy to increase GABA accumulation as well as transgenic. Regarding breeding, the application of mutagenesis would be more acceptable than transgenesis. Because after the segregation of CRISPR/Cas9 vector, it would be un-distinguished the product via conventional mutation technique and targeted mutagenesis. Therefore, inducing a mutation in the C-terminal of SlGAD3 via CRISPR/Cas9 seems to be a more useful method than the transgenic strategy with respect to both fruit phenotype and public acceptance in near feature.” They also disclose transgenic seeds (p. 6). Animal feed supplements are an intended use plants and seeds and thus the modified tomato fruit disclosed by Nonaka et al meet these limitations as well. Accordingly, claims 1-6, 8, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nonaka et al.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al 2017 (Scientific Reports 7:7057, p. 1-14) as applied to claims 1-6, 8-9, and 13-14 above, and further in view of Turano et al (US 8106261 B1) and GenBank Accession XM_010692182.2 (2016).
The claims are drawn to the non-transgenic plant of claim 2 wherein the plant is sugar beet and the non-transgenic plant of claim 2 wherein the truncGAD is expressed in the root, wherein the truncGAD confers one of the phenotypes in claim 9 including increased tolerance to biotic stress. 
Nonaka et al teach all the limitations of claims 2 and 4.
Nonaka et al do not teach that the plant is sugar beet. They are silent as to the expression the root; their truncGAD may in fact be expressed in root, but the Examiner was unable to find expression data for SIGAD2 and SIGAD3 (If Applicant has such data for SIGAD2 and SIGAD3, the Examiner requests that they make it of record). 
Turano et al teach producing GABA in plants, including plants, beets, and plant roots to prevent against pathogens (column 9, 14; and claims 13, 15). 
GenBank teaches a sequence from sugar beet that is predicted to be a glutamate decarboxylase which encodes a polypeptide 100% identical to instant SEQ ID NO:3 (see alignment below).



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960. The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663